Citation Nr: 1212515	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for left hip strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In December 2011, the Veteran testified at a Board video conference hearing before the undersigned Veteran's Law Judge.  A transcript of that hearing is of record.

The Board notes that while the January 2008 rating decision addressed four separate issues for service connection, the Veteran perfected an appeal as to only the issue noted on the title page of this decision.  See 38 C.F.R. § 20.200 (2011).  Moreover, the record shows that during the pendency of this appeal, the Veteran made additional claims for service connection for a liver disability, claimed as secondary to pain medication; for a psychiatric disability, claimed as secondary to service-connected left hip arthritis; and for a total rating based on individual unemployability due to service connected disability (TDIU).  However, he informed VA by telephone in December 2007 that he wished to withdrew these claims from further consideration.  He reiterated this at the December 2011 Board hearing by specifying that he was withdrawing all issues except for the issue of a higher evaluation for left hip arthritis.  38 C.F.R. §§ 20.202, 20.204 (2011).  


FINDINGS OF FACT

1.  Left hip strain with degenerative joint disease is manifested by pain on motion and X-ray evidence of degenerative change.  

2.  Remaining functional motion of the left hip is more than 30 degrees on flexion; abduction is not lost beyond 10 degrees.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 10 percent for left hip strain with degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5252 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, since the appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (see September 2007 VCAA letter), another VCAA notice is not required.  VAOPGCPREC 8-2003.  

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  With respect to the claims presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the claim is being denied.  Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned.  Moreover, the Veteran was informed of the degree of disability and effective date elements in the September 2007 letter noted above. 

The Board finds that all necessary assistance has been provided to the appellant and the RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claim for a higher rating for his left hip disability.  VA has obtained identified medical evidence and afforded the appellant VA examinations.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports on file contain sufficient findings with which to properly evaluate the appellant's service-connected left hip disability and are thus deemed adequate for rating purposes.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All of the examination reports are predicated on a physical examination and contain the findings necessary to evaluate the appellant's left hip disability under the applicable rating criteria.  The appellant has not indicated that any additional pertinent evidence exists with respect to the claim, and there is no indication that any such evidence exists. 

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

During the hearing, it was established that there were no outstanding treatment records.  In addition, the Veteran established his impairment and how it affected everyday functioning.  Such actions supplement VCAA and 38 C.F.R. § 3.103.

II.  Facts

In August 2007, the Veteran filed a claim for service connection for a hip injury with recurring pain which he said began in July 2004.

At a VA general examination in December 2007, the Veteran reported that his left hip began bothering him in approximately November 2003.  He attributed his hip condition to an injury in service in 2003 when he fell into a foxhole.  He was noted to have reinjured the hip in 2004 while wrestling.  The Veteran reported worsening pain in Iraq from walking on uneven ground.  His present complaints included pain in his left groin which was chronic, daily and nonradiating.  He said it became chronic in December 2006.  He described the pain as sharp, constant and like a sting.  The intensity he said was 6/10 on average and occasionally increased to 9/10.  Heavy lifting, walking on uneven ground, cold weather, standing and walking were noted to precipitate the condition.  He said he was presently performing physical therapy on his own and was going to school for physical therapy.  He was also noted to perform heavy weights for his upper body and light weights for his lower body.  He reported incidents where his hip collapses under him when going up stairs.  He denied stiffness, swelling, locking, use of assistive device, history of surgery of the left hip or leg, or history of incapacitating flares.  He said he was limited in walking up to three miles and standing for more than five or six hours.  

On examination the left lower extremity was a normal appearing left leg with excellent tone and bulk of the musculature.  His strength was 5/5 for his quads, hip flexors, and glutes.  There was no tenderness in the groin, trochanter, or upper thigh.  Straight leg raising was negative.  Range of motion of the left hip was 0 to 110 degrees with pain at 80-110 degrees.  Extension was from 0 to 10 degrees with pain at 1-10 degrees.  Abduction was 0 to 45 degrees without pain, adduction was 0 to 20 degrees with pain from 10 to 20 degrees.  Internal rotation was 0 to 25 degrees without pain and external rotation was 0 to 15 degrees with pain at 1-15 degrees.  The range of motion of the left hip was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after three repetition.  There were no other joint or spine symptoms or pathology noted.  Regarding occupational limitations, the Veteran said he avoided heavy lifting on his job.  He said his left hip did not interfere with any personal activities of daily living, shopping, or traveling.  As far as his left hip and chores were concerned, the Veteran avoided heavy lifting.  He said he was able to walk without much difficulty, but was limited as far as hiking.  Regarding sports, he said he stopped all sports secondary to his hip condition, including football and boxing.  As far as recreation, he said he participated in weight lifting, but avoided heavy weights to his lower extremities.  Left hip x-rays showed an abnormal appearing left hip with the appearance of advanced degenerative change.  The Veteran was diagnosed as having left hip a strain with x-ray evidence of advanced degenerative joint disease.

Later in December 2007 the Veteran presented to a VA orthopedic surgery consult.  The Veteran reported increasing left hip pain since service.  X-rays were noted as having moderately severe degenerative arthritis of the hip.  Flexion contracture was not found on examination.  Range of motion revealed flexion to about 90 to 100 degrees with pain.  Internal rotation was 0 degrees with pain, external rotation was 20 degrees with some discomfort.  The physician diagnosed the Veteran as having moderately severe degenerative arthritis of the left hip.  He said the Veteran would "no doubt" need hip replacement surgery in the future, but he was too young for the procedure at that time and his pain was not severe enough to warrant the procedure.  He advised the Veteran to get a line of work that did not involve physical labor and said that the Veteran's plan to be an electrician probably would not be the ideal work environment for him because of the climbing and crouching involved in that type of work.  

A February 2008 VA primary care note shows that the Veteran had chronic pain/discomfort in his left hip which was service related.

A July 2008 VA outpatient record from primary care assesses the Veteran as having moderately severe degenerative arthritis of the left hip with daily pain.  The Veteran reported that he takes two Tylenol pills upon waking in the mornings for pain.  Findings revealed left hip pain at 90 degrees flexion and 20 degrees external rotation.  Gait was noted as "station-normal, ambulates taking small steps".  The Veteran's plan included an orthopedic consult to discuss resurfacing arthroplasty.  

At a VA joint examination in November 2009, the Veteran complained of constant pain in his left hip which the Veteran generally endured, paying little attention to it.  Flare ups were noted to occur during long walks, hiking and lifting.  He said the duration of the flare up is in proportional to his activities.  He gave an example that after taking a several hour hike, he experienced persistent pain for six hours.  Activities of daily living were noted to be largely unaffected by his hip, but getting in and out of automobiles required him to pull his left leg in.  He reported a few episodes of give way, but denied locking.  He denied using a supportive device, but said he used a cane or walking stick at times.  The veteran estimated taking 400 mg of Motrin approximately once a month to reduce the pain to an acceptable level.  He denied being totally disabled due to this condition, but said he called in sick at work a couple of times when he worked at a grocery store.  

Examination findings were negative for tenderness, heat or swelling overlying the hip joints.  Palpation did reveal some tenderness above the greater trochanter.  The Veteran was noted to ambulate without the use of an assistive device, but came down heavier on the right leg to accommodate the left hip.  Range of motion revealed forward flexion to 125 degrees, bilaterally, without noticeable pain; extension was to 30 degrees on the right and 25 degrees on the left with pain.  Internal rotation was 30 degrees on the right and 20 degrees on the left, apparently restricted mechanically, and external rotation was 70 degrees on the right and50 degrees on the left with mild pain.  Abduction was 45 degrees on the right and 40 degrees on the left, without significant pain.  There was no further limitation of function due to pain, fatigue, lack of endurance or incoordination on repetitive motion times three with the exception of abduction on the left, where fatigue of 10 degrees was noted on the final movement.  X-rays were noted to show advanced degenerative joint disease of the left hip.  The Veteran was diagnosed as having strain of left hip, with advanced degenerative joint disease, as likely as not related the original service related injury.  

In his substantive appeal dated in April 2010, the Veteran said that his left hip strain caused functional impairment and that heavy lifting was difficult and sometimes impossible.  He said that prolonged standing caused severe pain and he experienced less enjoyment in physical activities and less physical activity in general.  He reported being unable to work because of his inability to stand without pain and that he sometimes collapsed under his own weight.  He reported walking with a noticeable limp and said he had "limited hirability" due to his limited physical status.  He said it had been recommended that he reduce pain medication because of possible liver damage.  He said he was enrolled in college and sometimes used a can at school and when grocery shopping.  He said he has had to change his future work plans as an electrician because of his hip and his wife has noticed atrophy in his left leg and buttocks which was embarrassing.

A VA primary care urgent care note in April 2010 shows that the Veteran presented for an osteoarthritis appointment for left hip pain which was getting worse.  The Veteran said he was planning surgery the following summer, and was getting married that summer.  He was noted to be attending art school and was very active.  He was noted to have excellent range of motion in his hips and really learned to use his right side/leg to compensate for some atrophy of the left thigh muscle.  His gait, station-normal.  He was assessed as having severe degenerative arthritis of the left hip and was noted to be planning surgery in the summer of 2011.  

An August 2010 VA outpatient record shows that the Veteran wanted an orthopedic consult to discuss left hip pain options, including hip resurfacing treatment.

The Veteran reported at a VA examination in September 2010 that he used to work at a food market, but had to give it up because lifting greater than 50 pounds put great pressure on his joint and increased the pain which took several hours to resolve.  He reported that he currently worked as a chaperone in a haunted house at an amusement park.  He explained that this involves standing for long hours, but he is able to use a cane when working.  He said he has worked as an actor, but had to refuse active parts because of his hip.  He said he was presently a full time student and was pursuing a career teaching art.  He reported using no assistive device other than the cane.  He reported occasions when his hip suddenly gave way.  He said he took over-the-counter arthritis medication like Advil.  

On examination the Veteran's hips showed bilateral symmetry and no palpable heat in the joints.  Swelling could not be observed under the Veteran's muscle mass.  The lower extremities were well developed with normal tone and bulk.  Range of motion included flexion to 125 degrees on the left, with pain; extension to 2 degrees, with pain; abduction to 25 degrees, with pain; internal rotation to 10 degrees, with pain, and external rotation to 35 degrees, with mild pain.  Repetitive motion times three resulted in no further limitation of function due to increase in pain where present or development or pain where not and no evidence of weakness, fatigue, lack of endurance or incoordination.  Prior x-rays of the left hip revealed severe degenerativ joint disease, with narrowing of the joint space and shallowness of the cup.  The Veteran's gait was noted to be asymmetric, favoring the left hip with a little scuffing  as the Veteran moved along, without the use of an assistive device.  The Veteran was otherwise noted to be independent in shopping, eating, personal care, dressing and bathing.  He was noted to be considering a resurfacing of the joint and anticipated an orthopedic consultation.  He was diagnosed as having degenerative arthritis of the left hip, severe.

The Veteran testified at a Board video conference hearing in December 2011 that he felt underrated because his service-connected disability has impacted his employment prospects.  He explained that after getting out of service he started a career as an electrician and performing home remodeling and construction, but was advised after his first orthopedic appointment to avoid manual labor because of his hip.  He said he switched to art education, but this has cost him a considerable amount of money for education.  He said he was a currently working as a long term sub in a high school and had yet to find a permanent position.  He said he thought his hip disability limited his marketability in this regard.  He explained that a lot of schools require people to have multiple uses such as perform second jobs or specific school duties and he thinks his disabilities may have hindered him in that regard.  He said he was not currently receiving medical treatment for his hip disability and he was not taking any medication for it.  He said his hip pain has not recently prevented him from working and he has found ways over time to work through the pain, but that he had to take time off in other jobs that he performed.  He said his job as an art teacher in a high school required a lot of standing and sometimes he had trouble getting up from a sitting position.  He said the school was on one level and his home was on one level.  He said he was leery of using stairs and had fallen in the past.  He also said that he rarely used ladders and had fallen off of them as well because of his hip.  He said he can drive, but feels pain after about an hour.  He also said he can grocery shop by pushing the cart.  He said he can lift his nephews and nieces up from a standing position, but can't lean over to pick them up.  He said that even though his hip is "usable" there are intermittent times when it "doesn't work" and gives out on him.  His spouse testified that the Veteran was constantly limping and took longer to do day-to-day things because of his hip.  

III.  Analysis

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, such as the present case, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.  Hart extended Fenderson to all increased evaluation claims, staged or not.  Here the disability has not significantly changed and a uniform evaluation is warranted.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See §§  4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).

The Codes for limitation of motion include Code 5251.  Under this code, a 10 percent disability rating is warranted for thigh limitation of extension limited to 5 degrees. 

Under Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; a 30 percent rating is assigned for flexion limited to 20 degrees; and a 40 percent rating is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Code 5253, impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of or cannot toe-out more than 15 degrees, affected leg or when adduction is limited such that legs cannot be crossed.  A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees.  See 38 C.F.R. § 4.71a. 

Under Diagnostic Code 5254, an 80 percent rating is warranted for flail joint of the hip.  38 C.F.R. § 4.71a. 

Lastly, Diagnostic Code 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent evaluation for malunion of the femur with moderate knee or hip disability; or a 30 percent evaluation is assigned for malunion with marked knee or hip disability. A 60 percent evaluation is assigned for fracture of surgical neck with false joint or for impairment with nonunion without loose motion and weight bearing preserved with aid of brace. An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip, the foot not reaching the ground, crutches necessitated.  See 38 C.F.R. § 4.71a.

Normal range of hip flexion is from 0 to 125 degrees.  Normal hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. A rating of 10 percent is for application for each such major joint affected by limitation of motion in the absence of compensable limitation of motion and a rating of 20 percent is for application for involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes in the absence of compensable limitation of motion. The rating cannot be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a.

Discussion

After a careful review of the record, the Board finds the Veteran's left hip arthritis does not warrant a higher than 10 percent rating at any point during the pendency of this appeal.  In this regard, the Veteran's current 10 percent rating is rated under 38 C.F.R. § 4.71a, Code 5003.  Under this Code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by objectively confirmed limitation of motion.  In the absence of limitation of motion, X-ray involvement of multiple major or minor joints warrants a 10 percent rating and a 20 percent rating with occasional incapacitating exacerbations; however, these ratings are not to be utilized in rating conditions listed under Codes 5013 to 5024.  38 C.F.R. § 4.71a, Code 5003.  The current evaluation is also consistent with periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

In order to warrant a rating higher than 10 percent under the limitation of motion codes, the evidence would have to show the functional equivalent of limitation of flexion to 30 degrees, Code 5252; or for limitation of abduction, motion lost beyond 10 degrees, Code 5253.  (Separate evaluations for each plane of motion could be awarded if each reduction in the plane of motion were compensable in degree.)  The evidence does not show this.  Rather, in terms of flexion, the evidence shows that flexion of the left hip was limited to 110 degrees with pain from 80 to 110 degrees, at the December 2007 VA general examination, to 100 degrees with pain at a December 2007 outpatient orthopedic consultation, and hip pain at 90 degrees flexion at a VA outpatient visit in July 2008.  At the November 2009 VA joint examination, flexion was full, to 125 degrees, without noticeable pain, and at the September 2010 VA examination, flexion was to 125 degrees with a mechanical limitation.  As far as abduction, VA examination findings in December 2007 revealed abduction to 45 degrees without pain.  Similar findings at the November 2009 VA examination revealed abduction to 45 degrees without significant pain, but on repetitive motion there was fatigue of 10 degrees on final movement.  At the September 2010 VA examination, abduction was 25 degrees with pain.  

Thus, even after considering that there is functional loss due to painful motion (pain was noted to be the major factor with no indication of additional functional loss of range of motion due to other factors such as weakened movement, excess fatigability, incoordination, lack of endurance or repetitive motion, with the exception of fatigability of 10 percent on abduction as noted above in November 2009), the Board does not find that such functional loss approximates the criteria for a higher than 10 percent rating or separate evaluations.  In regard to pain, the Board finds that the Veteran's assertions as to the frequency and extent of his pain are credible and consistent with objective findings of pain noted on the various VA examination reports and outpatient records.  With that said, there is no reliable evidence that any Deluca factor functionally limits thigh flexion to 30 degrees or less, or abduction to 10 degrees or less.  The 10 degrees lost motion on abduction that is noted after repetition in November 2009 reflects functional loss.  

Additionally, there is no evidence of ankylosis of the hip, either favorable or unfavorable.  Accordingly application of Code 5250 for hip ankylosis is not warranted.  Also not warranted is application of Code 5254 for flail joint in light of the absence of evidence showing hip, flail joint.  

Similarly, an increased rating is not warranted at any point during the pendency of this appeal based on impairment of femur with malunion and marked hip disability. There is no lay or medical evidence showing malunion with marked hip disability.  It is noted that the Veteran required no assistive device for ambulation other than the occasional use of a cane or walking stick.  While he reported that he could no longer participate in most sports, except for weight lifting, he said at the December 2007 examination that he was able to walk without much difficulty and his left hip did not interfere with any personal activities of daily living, shopping or travel.  At the September 2010 VA examination, the Veteran was noted to be independent in shopping, eating and personal care.  Although the Veteran reported that his hip disability has required him to change professions from labor intensive jobs as an electrician and home remodeling/construction to an art teacher, he denied at the December 2011 Board hearing that his hip pain had prevented him from working at his job as a long term high school substitute teacher.  In view of the above, the Board finds that malunion with marked hip disability is not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The only remaining issue is whether referral for extraschedular consideration is warranted.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki,  572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's left hip degenerative joint disease are fully contemplated by the applicable rating criteria.  The ranges of motion of the left hip are specifically accounted for under the criteria for rating disabilities of the hip, and the painful motion was also considered under 38 C.F.R. § 4.40, 4.45, 4.59, and DeLuca.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Therefore, referral for consideration of an extraschedular rating is not warranted.  3.321(b)(1).

Finally, under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam).  However, as noted above, the Veteran specifically withdrew from further consideration the issue of entitlement to a TDIU both by telephone in December 2007 and at the Board video conference hearing in December 2011.  38 C.F.R. § 20.204.  Consequently, the Board will not further address this issue.  

Based on the foregoing, the Board concludes that the Veteran's left hip degenerative joint disease does not warrant a higher than 10 percent rating throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for left hip strain with degenerative joint disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


